In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          Nos. 07-17-00036-CR
                                               07-17-00037-CR
                                               07-17-00038-CR
                                               07-17-00039-CR
                                               07-17-00040-CR


                               XAVIER RENA SOLIS, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                     Randall County, Texas
                 Trial Court No. 27088-B, Honorable David L. Gleason,1 Presiding

                                         November 30, 2017

                                  MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      On January 4, 2017, appellant, Xavier Rena Solis, entered an open plea of guilty

to one count of evading arrest or detention with a motor vehicle, 2 and four counts of



      1
          Senior District Judge sitting by assignment.
      2
          See TEX. PENAL CODE ANN. § 38.04 (West 2016).
aggravated robbery.3         Appellant pled “true” to using or exhibiting a deadly weapon

during the commission of the robbery offenses. After hearing evidence, the trial court

accepted appellant’s guilty plea, found appellant guilty of each of the charged offenses,

and sentenced him to ten years’ incarceration for the evading arrest or detention

conviction and thirty-five years’ incarceration for each of the aggravated robbery

convictions. Subsequently, appellant timely filed his notice of appeal. We affirm.


       Appellant’s court-appointed appellate counsel filed a motion to withdraw from the

representation supported by an Anders brief. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of his motion to withdraw, counsel

certifies that he has diligently reviewed the records and, in his opinion, the records

reflect no reversible error upon which an appeal can be predicated. Id. at 744; In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In compliance with High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has discussed

why, under the controlling authorities, there are no reversible errors in the trial court’s

judgments. Counsel notified appellant by letter of his motion to withdraw; provided him

a copy of the motion, Anders brief, and appellate record; and informed him of his right to

file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App.

2014) (specifying appointed counsel’s obligations on the filing of a motion to withdraw

supported by an Anders brief). By letter, this Court also advised appellant of his right to

file a pro se response to counsel’s Anders brief. Appellant did not, however, file a pro

se response. The State did not file a brief.



       3
           See id. § 29.03 (West 2011).


                                               2
        In the present case, appellant entered a plea of “guilty” to each count alleged in

the indictment and a plea of “true” concerning the deadly weapon allegations. By his

Anders brief, counsel discusses three areas where reversible error may have occurred

but concludes that the appeals are frivolous. We have independently examined the

record to determine whether there are any non-frivolous issues that were preserved in

the trial court which might support these appeals but, like counsel, we have found no

such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138

(Tex. Crim. App. 1969).


        After carefully reviewing the appellate record and counsel’s brief, we conclude

there are no plausible grounds for appellate review. We therefore affirm the trial court’s

judgments and grant counsel’s motion to withdraw.4 See TEX. R. APP. P. 43.2(a).




                                                                    Judy C. Parker
                                                                       Justice


Do not publish.




        4
           Even though appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure, which provides that counsel shall within five days
after this opinion is handed down, send appellant a copy of the opinion and judgments together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22 & 411 n.35. This duty is an informational one, not a representational one. It is ministerial in nature,
does not involve legal advice, and exists after the court of appeals has granted counsel’s motion to
withdraw. Id. at 411 n.33.

                                                      3